Name: Commission Regulation (EEC) No 2694/81 of 16 September 1981 re-establishing intervention buying in of beef in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 264/ 10 Official Journal of the European Communities 18 . 9 . 81 COMMISSION REGULATION (EEC) No 2694/81 of 16 September 1981 re-establishing intervention buying in of beef in France tion buying in for these qualities must recommence in accordance with Article 3 (2) of Regulation (EEC) No 898 /81 HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by the Act of Accession of Greece, and in particular Article 6 (4) (b) thereof, Whereas intervention buying in was suspended by Commission Regulations (EEC) No 1633/81 (2 ) and (EEC) No 2517/81 (3 ) ; Whereas the market prices in France for 'Boeufs U and R' had returned to a level below the maximum buying-in price for these qualities ; whereas interven ­ Buying in by the French intervention agency shall recommence on 21 September 1981 for the following qualities : in France : Boeufs U and R. Article 2 This Regulation shall enter into force on 21 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 September 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 26 . 6 . 1968 , p . 24 . (2 ) OJ No L 163 , 19 . 6 . 1981 , p . 11 . (} ) OJ No L 246, 29 . 8 . 1981 , p . 16 . (4 ) OJ No L 90 , 4 . 4 . 1981 , p . 24 .